DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In claim 11, “measuring, by a controller” was not in the original specification.  The specification says sensing device performs the measurement.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sensing device…using at least one of a plurality of sensors”.  It is not clear as to fi the plurality of sensors are part of the sensing device.
Claim 6 recites the limitation "the determination reference value…in the pollutant minimization priority mode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Also claim 4 recites “the preset determination value” based on a user setting mode.  Claim 5 says user setting mode includes “a pollutant minimization priority mode and a carbon dioxide minimization priority mode” (two modes).  Therefore it’s not clear as to which mode is the preset determination value for.  As a result, there’s problem for those two determination values for claim 6 because claim 3 only talks about only one predetermination reference value for CO2 concentration, and there’s lack of antecedent for one of the determination value in claim 6.  Also examiner recommend adding the word “preset” for those two determination reference values in claim 6.  The same issues apply for claims 7-9.
Claim 16 recites the limitation "the determination reference value…in the pollutant minimization priority mode" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Also claim 14 recites “the preset determination value” based on a user setting mode.  Claim 15 says user setting mode includes “a pollutant minimization priority mode and a carbon dioxide minimization priority mode” (two modes).  Therefore it’s not clear as to which mode is the preset determination value for.  As a result, there’s problem for those two determination values for claim 16 because claim 13 only talks about only one predetermination reference value for CO2 concentration, and there’s lack of antecedent for one of the determination value in claim 16.  Also examiner recommend adding the word “preset” for those two determination reference values in claim 16.  The same issues apply for claims 17-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2019082395.  See attached translation) in view of Wensley (US 20200207298).
	Regarding claim 1, Hasegawa teaches an apparatus for controlling air conditioning of a vehicle, comprising:
a sensing device (15+18, fig 1) configured to measure a pollutant concentration and a carbon dioxide concentration in the vehicle using at least one of a plurality of sensors ([0024] “The VOC sensor 15 detects the VOC (Volatile Organic Compounds) concentration in the inside air. The CO2 sensor 18 detects the CO2 (carbon dioxide) concentration in the inside air”); and
a controller (9, fig 1.  [0027] “The air conditioning control device 9 controls air conditioning by switching the air conditioning mode between an inside air circulation mode…and an outside air introduction mode”) configured to automatically switch an in-vehicle air circulation mode based on a determination result (see fig 2.  Controller 9 gets signal from sensors 15 and 18 and controls inside/outside air switching door 7.  [0046], “inside / outside air switching valve 7”.  In fig 3 and [0067], [0069], the process flowchart shows that in step S013 if in-cabin VOC concentration is greater than a VOC threshold, or in step S017 if in-cabin CO2 concentration is greater than a VOC threshold).
	Hasegawa fails to teach the controller determines an in-vehicle air condition based on the pollutant concentration and the carbon dioxide concentration.
	Wensley teaches a controller ([0057] “the scene estimator 110”) determines an in-vehicle air condition based on the pollutant concentration and the carbon dioxide concentration ([0057] and fig 3 shows that the air quality can be classified to be either dirty or clean based on if VOC is greater or lower than 500ppb.  Also [0059] shows that other chemical compounds, such as CO2 or CO or small particles, are used to determine air quality.).
	It would have been obvious at the time of filing to modify Hasegawa as taught by Wensley by using an air quality index to show air quality being either clean or dirty in order to allow users who are not familiar with air quality in terms of PPB to quickly get a sense of the in-cabin air quality.
	Regarding claim 2, Hasegawa in view of Wensley teaches the controller is configured to determine the in-vehicle air condition corresponding to the pollutant concentration as at least one of good, normal, and bad based on a preset determination reference value (See explanation above.  Wensley teaches that the VOC attribute is either dirty or clean based on if the VOC is greater or less than a preset value.  Also examiner interprets that if the measured value is equal to the preset value, then the attribute for in-vehicle air condition is normal.).
	Regarding claim 3, Hasegawa in view of Wensley teaches the controller is configured to determine the in-vehicle air condition corresponding to the carbon dioxide concentration as at least one of safety, attention, and danger based on a preset determination reference value (See explanation above.  Wensley teaches in [0059] that CO2 concentration is compared to a preset CO2 value of 100 ppb.  And by the same token, the controller of Wensley determines air quality based on if CO2 is less than 100 ppb, then air quality is in “safety”; if CO2 is equal to 100 ppb, then air quality is in “attention”; and if CO2 is greater than 100 ppb, then air quality is in “danger”.)
Regarding claim 4, Hasegawa in view of Wensley teaches the controller is configured to adjust the preset determination reference value corresponding to a user setting mode in determining the in-vehicle air condition (Wensley teaches preset values are used in controller.  Users inherently has to input a user setting mode into the controller, and the controller therefore is configured to adjust the reference value based on a user setting mode.  The user setting modes could be, for example, a person wants to monitor VOC concentration and another person wants to monitor CO2 concentration.)
Regarding claim 10, Hasegawa in view of Wensley teaches the controller is configured to automatically switch the in-vehicle air circulation mode to an inside air circulation mode or an outside air circulation mode corresponding to the in-vehicle air condition determined based on the pollutant concentration and the carbon dioxide concentration (Hasegawa teaches air circulation mode change in S018 of fig 3 based on concentration levels of VOC or CO2.  Wensley teaches that concentration levels of VOC or CO2 are used to determine in-vehicle air condition.  Therefore the combination teaches these limitations.).
Regarding claim 11, Hasegawa teaches method of controlling air conditioning of a vehicle, comprising:
Measuring (using sensors 15+18, fig 1), by a controller (9, fig 1.  [0027]), a pollutant concentration and a carbon dioxide concentration in the vehicle ([0024] “The VOC sensor 15 detects the VOC (Volatile Organic Compounds) concentration in the inside air. The CO2 sensor 18 detects the CO2 (carbon dioxide) concentration in the inside air”);
Determining (see fig 2.  Controller 9 gets signal from sensors 15 and 18 and controls inside/outside air switching door 7.), by the controller, based on the pollutant concentration and the carbon dioxide concentration; and
automatically switching, by the controller, an in-vehicle air circulation mode based on a determination result (see fig 2.  Controller 9 gets signal from sensors 15 and 18 and controls inside/outside air switching door 7.  [0046], “inside / outside air switching valve 7”.  In fig 3 and [0067], [0069], the process flowchart shows that in step S013 if in-cabin VOC concentration is greater than a VOC threshold, or in step S017 if in-cabin CO2 concentration is greater than a VOC threshold).
Hasegawa fails to teach the controller determines an in-vehicle air condition based on the pollutant concentration and the carbon dioxide concentration.
Wensley teaches a controller ([0057] “the scene estimator 110”) determines an in-vehicle air condition based on the pollutant concentration and the carbon dioxide concentration ([0057] and fig 3 shows that the air quality can be classified to be either dirty or clean based on if VOC is greater or lower than 500ppb.  Also [0059] shows that other chemical compounds, such as CO2 or CO or small particles, are used to determine air quality.).
It would have been obvious at the time of filing to modify Hasegawa as taught by Wensley by using an air quality index to show air quality being either clean or dirty in order to allow users who are not familiar with air quality in terms of PPB to quickly get a sense of the in-cabin air quality.
Regarding claim 12, Hasegawa in view of Wensley teaches the controller is configured to determine the in-vehicle air condition corresponding to the pollutant concentration as at least one of good, normal, and bad based on a preset determination reference value (See explanation above.  Wensley teaches that the VOC attribute is either dirty or clean based on if the VOC is greater or less than a preset value.  Also examiner interprets that if the measured value is equal to the preset value, then the attribute for in-vehicle air condition is normal.).
Regarding claim 13, Hasegawa in view of Wensley teaches the controller is configured to determine the in-vehicle air condition corresponding to the carbon dioxide concentration as at least one of safety, attention, and danger based on a preset determination reference value (See explanation above.  Wensley teaches in [0059] that CO2 concentration is compared to a preset CO2 value of 100 ppb.  And by the same token, the controller of Wensley determines air quality based on if CO2 is less than 100 ppb, then air quality is in “safety”; if CO2 is equal to 100 ppb, then air quality is in “attention”; and if CO2 is greater than 100 ppb, then air quality is in “danger”.)
Regarding claim 14, Hasegawa in view of Wensley teaches adjusting, by the controller is configured to adjust the preset determination reference value corresponding to a user setting mode in determining the in-vehicle air condition (Wensley teaches preset values are used in controller.  Users inherently has to input a user setting mode into the controller, and the controller therefore adjusts the reference value based on a user setting mode.  The user setting modes could be, for example, a person wants to monitor VOC concentration and another person wants to monitor CO2 concentration.)
Regarding claim 20, Hasegawa in view of Wensley teaches the controller is configured to automatically switch the in-vehicle air circulation mode to an inside air circulation mode or an outside air circulation mode corresponding to the in-vehicle air condition determined based on the pollutant concentration and the carbon dioxide concentration (Hasegawa teaches air circulation mode change in S018 of fig 3 based on concentration levels of VOC or CO2.  Wensley teaches that concentration levels of VOC or CO2 are used to determine in-vehicle air condition.  Therefore the combination teaches these limitations.).

Allowable Subject Matter
Claims 5-9 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “a pollutant minimization priority mode and a carbon dioxide minimization priority mode” are not found in any prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762